Citation Nr: 1444529	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder with nerve damage.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for nocturia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Virtual VA and VBMS files have been reviewed.

The issue of service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed right shoulder strain with nerve damage was not incurred in service, and is not otherwise related to service.

2.  The weight of the probative, competent and credible evidence of record demonstrates that the Veteran does not have a current right foot disability.

3.  The weight of the probative, competent and credible evidence of record demonstrates that the Veteran does not have a current left foot disability.

4.  The weight of the probative, competent and credible evidence of record demonstrates that the Veteran does not have a current disability manifested by nocturia.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder strain with nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a right foot disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a left foot disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a disability manifested by nocturia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in January 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.

The Veteran underwent VA examinations in December 2012 to assist in determining the nature and etiology of his claimed conditions.  The VA examinations are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran does not have a chronic disease listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for a Right Shoulder Strain with Nerve damage

The Veteran contends that he injured his right shoulder during active duty, and right shoulder pain has continued since discharge.  He has not made any specific contentions regarding the date and circumstances of his injury, or whether he received treatment.  

Service treatment records do not contain any treatment for or complaints of a right shoulder injury.  The Veteran denied painful or trick shoulder on the December 1998 May 1990 report of medical history.  Upon examination in May 1990, the upper extremities were described as normal and no disability of the shoulder was noted.  Similarly, the Veteran did not report any problems related to the right shoulder on the October 2003 report of medical assessment.  No diagnosis or symptoms of any right shoulder disability were noted on the November 2003 report of medical examination conducted in conjunction with his separation from service, and the Veteran did not endorse shoulder trouble in his November 2003 report of medical history.  He did endorse several other complaints, including low back pain, seasonal allergies, and recurring heart burn, for which he is now service-connected.  

The Board has considered the Veteran's report of an in-service right shoulder injury.  He is considered competent to report that he sustained an injury in service.  Jandreau, at 1377.  However, the Board must assess not only the competency of a veteran's statements, but also the credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Veteran's assertion that he injured his right shoulder in service is contradicted by the absence of any documentation of such an injury in the numerous medical treatment records that have been obtained.  The Board finds that in this case the service treatment records are complete.  The service treatment records contain reports of chronological care that document injuries and illnesses sustained during service, including viral infections, back pain, injuries to the toes, ankle injuries, rhinitis, blisters, stomach trouble, chest pain, and hypertension among other conditions.  Had the Veteran injured his right shoulder in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Significantly, upon examination during service the Veteran's upper extremities were always described as normal and the Veteran even denied any history of trick or locked shoulder.  Furthermore, the Veteran has provided virtually no details concerning the inservice event.  On his initial claim he did not report a date when his condition began but rather merely claimed "right shoulder disorder nerve damage."  In his notice of disagreement he referred to an injury and continuous pain but provided no further details.  The VA examination also indicated the date of onset of symptoms was unknown.  The Board finds that the assertion of an in service injury is not credible in light of the bare assertion of an injury, lack of service records documenting an injury and the Veteran's denial of any history of shoulder problems on forms he completed during service.  Thus, the weight of the lay and medical evidence does not demonstrate that the right shoulder strain was present during service.

Furthermore, there is no evidence suggesting the current symptoms are related to any event during service.  Post-service private treatment records dated between July 2004 and December 2008 show no complaints or treatment for a right shoulder injury.  Additionally, the Veteran was afforded a December 2012 VA examination.  The VA examiner diagnosed right and left shoulder strain, and opined that the current strain is not related to service.

Accordingly, the preponderance of the evidence is against the claim for service connection for a right shoulder sprain, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Service Connection for Right and Left Foot Disabilities, and Nocturia

The Veteran contends that he has disabilities of the right and left foot, and a disability manifested by nocturia as a result of his active duty service.  Specifically, he points to treatment for various foot problems in service, and asserts that nocturia has been present since service.

Service treatment records confirm that he had complaints of foot problems during his active duty service.  Specifically, he was treated for left foot tinea pedis in April 1985; right foot plantar warts in July and August of 1989 and January 1990; bilateral foot blisters in September 1991; unspecified left foot pain in April 1992; and unspecified right foot pain in April 1998.  No diagnosis or symptoms of any foot disability were noted on the November 2003 report of medical examination conducted in conjunction with his separation from service, and the Veteran did not endorse foot trouble in his November 2003 report of medical history.  Service treatment records are absent of any signs, symptoms, or treatment for nocturia or any related problem.

Post-service private treatment records dated between July 2004 and December 2008 show no complaints or treatment for any foot problems, nocturia, or any problems associated with nocturia.  August and December 2009 overnight sleep studies do not show nocturia or a diagnosis of any disability manifested by nocturia. 

He was provided a December 2012 VA examination.  A physical examination of the feet, including x-ray findings, revealed no pathology related to the feet.  The VA examiner stated that the type of right foot pain the Veteran experienced in service has the potential to become a chronic and recurrent condition.  However, as noted, the VA examiner found no current pathology with regard to either foot.  Similarly, the VA examiner determined that there was no current pathology related to the Veteran's complaints of nocturia.  Although the Veteran reported that he has experienced the problem since service, the VA examiner found no underlying disability related to that complaint.  

As noted above, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  While the Veteran complained of foot problems in service, the weight of the evidence, lay and medical, fails to link those problems to any diagnosis.  Further, private treatment records do not show any problems related to either feet after service.  Accordingly, a disability has not existed at any time after service, including at the time the Veteran filed the instant claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Without a current disability that can be linked to any event or incident of service, the claim must be denied.  See Brammer, 3 Vet. App. 223, 225.  

With regard to his complaint of nocturia, the Board finds that there is no underlying disability.  Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  
38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Nocturia represents only a subjective complaint, and not an actual disability in and of itself for which VA compensation benefits are payable.  Such complaint, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Brammer at 225.  

The Veteran is competent to report symptoms, such as pain and frequent awakenings to urinate, that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose current right and left foot disabilities, or a disability manifested by nocturia, because those issues present complex medical questions requiring the opinion of a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right and left foot disabilities, and a disability manifested by nocturia, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right shoulder disorder with nerve damage is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for nocturia is denied.


REMAND

The Veteran contends that service connection is warranted for currently diagnosed IBS.  Service treatment records show that he experienced gastrointestinal problems such as vomiting, severe abdominal pain, and diarrhea, including in September 1987, November 1988, November 1989, May 1993, June 1993, March 1994, and January 2003.

The December 2012 VA examiner diagnosed the Veteran with IBS, but opined that the condition was not related to service.  The rationale was that there were "no complaints suggestive of IBS in service."  The VA examiner did not explain why the aforementioned complaints of gastrointestinal symptoms in service were not suggestive of IBS.

Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to ascertain the current nature and etiology of IBS.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that currently diagnosed IBS had its onset in service or is otherwise related to service. 

The examiner should specifically comment on the documented gastrointestinal treatment in service, including the September 1987, November 1988, November 1989, May 1993, June 1993, March 1994, and January 2003 treatment records.  If the examiner determines that current IBS is not related to the aforementioned in-service treatment, the examiner should thoroughly explain that opinion.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits. The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


